MEMORANDUM ***
Silvano L. Valenzuela appeals the district court’s order denying his motion to set aside the order dismissing his civil rights complaint and denying his motion to set aside the order granting partial summary judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of Fed.R.Civ.P. 60(b) motions, Bateman v. United States Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000), and we affirm.
*762The district court held an evidentiary hearing, considered the appropriate equitable factors, and did not abuse its discretion by determining that Valenzuela failed to establish excusable neglect warranting relief from judgment. See id. at 1223-24.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.